         Case 3:19-cv-00264-DPM Document 42 Filed 01/31/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

BOOTHE FARMS, INC.; BIG RISK FARMS,
INC.; JEFFREY D. BOOTHE; TERRY
BOOTHE; ADAM BOOTHE; RINEHART
FAMILY FARMS II ; MM FAMILY FARMS;
JASON R. HANKS, individually and on
behalf of all those similarly situated                                        PLAINTIFFS

v.                                  3:19-cv-264-DPM

DOW CHEMICAL CO.; DOW
AGROSCIENCES LLC; CORTEVA, INC.;
and E.I. DU PONT DE NEMOURS AND CO.                                       DEFENDANTS

           FINAL SCHEDULING ORDERC CLASS ACTION

Pursuant to Federal Rule of Civil Procedure 16(b), the Court orders:

     ! Deadline to request any
       pleading amendment .......................................... 14 September 2020

     ! Plaintiffs shall identify all
       expert witnesses and produce
       their opinions by .................................................. 13 November 2020

     ! Defendants shall identify all
       expert witnesses and produce
       their opinions by ..................................................... . 14 January 2021

     ! Plaintiff shall identify any rebuttal
       expert witnesses and produce
       their opinions by .......................................................... 15 March 2021
        Case 3:19-cv-00264-DPM Document 42 Filed 01/31/20 Page 2 of 4




   ! Discovery ends on the named-
      plaintiffs= claims and the class issues ........................... 14 May 2021

   ! Settlement conference request due ................................ 14 July 2021

   ! Motions due1 .................................................................... 14 July 2021

   ! Jury Trial, Jonesboro Courtroom 324 ................. 14 February 2022

   ! Amending Pleadings. Local Rule 5.5(e) requires a party to attach
      the proposed amended pleading to the motion. Please make this
      attachment a redline or comparison copy showing all proposed
      changes. Counsel should confer about proposed amendments.
      State in your motion to amend whether the change is agreed or
      opposed.

   ! Protective Orders. Before filing a motion for approval, counsel
      should email a draft order in WordPerfect or Word to chambers
      for review. Alert the law clerk on the case to the draft=s
      submission. Avoid legalese. Short, plain orders are better than
      long, complicated ones. Incorporate Fed. R. Civ. P. 5.2's mandate
      for redaction if practicable before any filing under seal. The order
      should remain in effect no longer than one year after litigation
      ends, not in perpetuity. Incorporate the procedure for discovery
      disputes, see infra, to cover disputes about whether a document is
      confidential.


      1This  deadline applies to the class certification motions, any Daubert motion, and
any motion for summary judgment. The response is due thirty days after the motion.
The reply is due fourteen days after the response. Note and follow the procedure
specified infra where applicable. Complete condensed deposition transcripts, specific
record citations, and courtesy copies of voluminous filings are always helpful to the
Court and appreciated.


April 2017                                     -2-
         Case 3:19-cv-00264-DPM Document 42 Filed 01/31/20 Page 3 of 4




     !     Discovery Disputes. Counsel should confer in good faith in
     person before bringing any discovery dispute to the Court. Do not
     file motions to compel. Do not file a motion to quash or for
     protective order unless there is an emergency. If the parties reach
     a discovery impasse, they should file a joint report explaining the
     disagreement. File this paper under the CM/ECF event called
     AJoint Report of Discovery Dispute@. Your joint report must not
     exceed ten pages, excluding the style and signature block. Each
     side gets five pages. Do not file a motion asking for more pages.
     Use double spacing and avoid footnotes. Attach documents (such
     as disputed written discovery or responses) as needed. Redact
     any attachments as required by Federal Rule of Civil Procedure
     5.2 to protect confidential information. File the joint report
     sufficiently before the discovery cutoff so that the dispute can be
     resolved, and any additional discovery completed, without
     undermining other pretrial deadlines. The Court will rule or
     schedule a hearing. Alert the law clerk on the case to the joint
     report=s filing. If a dispute arises during a deposition, call
     chambers so the Judge can rule during the deposition.

  ! Summary Judgment. Motions must comply with Federal Rule of
     Civil Procedure 56 and Local Rules 7.2 and 56.1. Make the
     complete condensed transcript of any deposition cited an exhibit.
     Limit your Rule 56.1 statements to material facts. Include a specific
     supporting record citation for each fact asserted. Responding
     statements of fact must repeat the statement being responded
     toClike a discovery response. Include a specific supporting record
     citation for each fact disputed or asserted in the responding
     statement. A party=s substantial failure to follow these procedures
     will result in the party having to correct its filing. If the summary
     judgment papers are voluminous, the Court would appreciate the
     parties sending a courtesy paper copy to chambers. Any movant
     may reply within seven calendar days of a response to a motion
     for summary judgment.


April 2017                            -3-
       Case 3:19-cv-00264-DPM Document 42 Filed 01/31/20 Page 4 of 4




  ! Conflicts Of Interest. Counsel must check the Court's recusal list
     on file in the U.S. District Clerk's Office to determine whether
     there is any conflict that might require recusal. If any party is a
     subsidiary or affiliate of any company in which the Court has a
     financial interest, counsel should bring that fact to the Court's
     attention immediately.

     Please communicate with Sherri Black, Courtroom Deputy, by e-
mail at sherri_black@ared.uscourts.gov to check your position on the
calendar as the trial date approaches. In the event of settlement, advise
Sherri Black immediately.


                            AT THE DIRECTION OF THE COURT
                            JAMES W. McCORMACK, CLERK

                            By: Sherri Black
                                Courtroom Deputy to
                                Judge D. P. Marshall Jr.

                                  31 January 2020




April 2017                          -4-
